Weston J.
In the argument of this cause, it has been urged on the part of the counsel for the demandants, that the lands, on the east side, and the lands on the west side of the Androscoggin conveyed by Warrumbee and others, by theiri'deed of July ninth, 1684, constituted one entire tract, through which the river flowed ; and that the monument ascertained and fixed on the western side, or at least a point in the thread of the river, at the uppermost part of the falls, would form the common starting place, from which the head line of the land on the west side of the river, running a west course, and the head line of that lying on the east side, running a northeast course, would be ascertained.
*99The lands on each side would constructively run to the channel or thread of the river; and being conveyed by the same deed to the same grantees, would form one entire tract, if the grantees thought proper thus to regard them. But as the land conveyed, as it presented itself to the eye, was in fact separated by the intervention of the river, it was natural and obvious to consider it as forming two prominent divisions. And with a view to this division, or for some other reason, the lands on the west, and those on the east side of the river, are conveyed with a reference to that natural boundary. But in the view we have taken of the cause, we have not considered the determination of this point decisive of the controversy, raised on this occasion.
Two principal questions present themselves for our consideration First, is the monument, as ascertained and fixed by Lolhrop Lewis, conclusive between these parties ? Secondly, if it be not so, were the jury property instructed as to the principles by which they were to ascertain and fix the uppermost part of the falls, referred to in the deed of Warrumbee and others, from which to run a northeast course ?
The determination of the first question involves another, namely, the validity and effect of the deed of January twentieth, 1795, from Nathaniel Wells, Leonard Jarvis, and John Reed, assuming to act as a committee in behalf of the Commonwealth of Massachusetts to David Cobb, under whom the tenant claims. The objections urged against this last deed are twofold; that it is not the deed of a majority of the committee, and that if it be so, they were not authorized to sell the premises in question.
By a resolve of November eleventh, 1784, Samuel Phillips, Jr. Nathaniel Wells, and Nathan Dane, were appointed a committee in relation to unappropriated lands in the county of Lincoln ; and the powers of the committee were subsequently enlarged, so as to extend to all the counties in Maine. In November, 178,5, John Brooks was, by a legislative resolve, substituted in the place of Nathan Dane, then absent at Congress. By a resolve of March twenty-fourth, 1786, Samuel Phillips, Jr. Nathaniel Wells, and John Brooks are described as the committee on the subject of unappropriated lands. On the sixteenth of November, 1786, Leonard Jarvis and Rufus Putnam were, by a resolve of *100that date, added to the committee 5 any two of whom by consent of the majority were empowered to transact and complete any business, that might be assigned to the committee. By a legislative resolve of November seventeenth, 1786, the accounts of Nathan Dane, who is described as having been one of the committee on the subject of unappropriated 'lands were, upon his memorial, referred to the same committee for examination and allowance. And by the resolve oí November fourteenth, 1788, the balance found due by that committee to Mr. Dane, was directed to be paid. In the resolve of March tenth, 1791, Samuel Phillips, Nathaniel Wells, Leonard Jarvis, John Reed, and Daniel Cony are described as the committee for the sale of eastern lands. This last resolve fully corroborates the testimony of Daniel Cony, one of that committee, which forms a part of this, case, that prior to that time, Nathan Dane, John Brooks, and Rufus Putnam had ceased to be members of the committee, And upon a full consideration of the foregoing resolves, and of the testimony of the said Cony, we are satisfied that at the time of the making of the before mentioned deed to David Cobb, Nanthaniel Wells, Leonard Jarvis, and John Reed, who. united in the execution of that deed, did constitute a majority of the committee for the sale of eastern lands.
As to the objection that the committee were directed not to. sell a certain tract of land, embracing the premises in question, for certain reasons recited in the resolve of the legislature of March eighth, 1787, we are of-opinion that this inhibition was completely removed by the resolve of March twenty-sixth, 1788, by which the committee, or a majority of them, were authorized to sell the unappropriated lands in any of the counties, “ any resolve to the contrary notwithstanding.”
It results therefore, that by the deed of a majority of the committee of the twentieth of January, 1795, to David Cobb, all the right, title, and interest of the Commonwealth of Massachusetts to the premises in question, passed to the said Cobb, under whom the tenant claims.
After thus parting with their interest, it is not to be presumed that the Commonwealth would do any thing to affect or impair that interest, in the hands of their grantee, If in fact there were no constitutional objection to their so doing, nothing short *101of language the most express and unequivocal, indicating such an intention, could be deemed or construed to have that effect. So far is the resolve, under which Lothrop Lewis was appointed, from justifying such an implication, that the agents of the Commonwealth for the sale of eastern lands, are there authorized and directed to appoint some suitable person, to run and ascertain the line of the Pejepscot claim only “ so far as the lands of the Commonwealth adjoin thereto.” -
And we are of opinion that neither the resolve of June twentijfirst, 1803, under which Lothrop Lewis was appointed, nor what he did in virtue of that appointment was intended to have, or could legally have, the effect to impair the title or interest, which had passed to David Cobb in January, 1795, and which has since vested in the tenant. As to the tenant this proceeding was res inter alios acta. He was neither party or privy to, or legally connected with, or concluded by it.
It remains to determine whether the jury were properly instructed as to the principles by which they were to ascertain and fix the uppermost part of the falls, from which a northeast line was to be run, referred to in the deed under which the demandants claim.
When fixing the uppermost part of these falls, as the monument from which the tract on the eastern side of the river was to begin, we cannot doubt that the parties had reference to that monument as it existed and was to be found, on the same side of the river. And even if we consider the lands on both sides of the river as forming one entire tract, we are not aware that a different result would be produced. The line from the river on the west side was to run a west course, and on the east side, a northeast course. No course is given across the river. And we know of no more obvious or satisfactory construction that can be given to the language of the deed,' or one which seems better calculated to effectuate the intention of the parties than to take the uppermost part of the falls, as it is to be found on the western side of the river, as the starting point from which the west course is to be run; and the uppermost part of the falls, as it is to be found on the eastern side of the river, as the point from which the northeast course is to be run. Thus the uppermost part of the falls, as they lie from §ide to *102side, whether they pass directly or obliquely, will be the course across the river.
Being all of us fully satisfied with the opinion and direction given upon the trial of this cause, judgment is to be entered upon the verdict,